Citation Nr: 1423575	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected status post patellar fracture, status post surgical repair with residual scar and degenerative changes of the right knee.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for stroke, to include as secondary to a heart disorder.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for thyroid cancer.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1974.  He had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that, in that rating decision, the Veteran was granted service connection for status post patellar fracture, status post surgical repair with residual scar and degenerative changes of the right knee with an evaluation of zero percent effective April 20, 2009.  The RO increased that evaluation to 10 percent and then to 30 percent in November 2011 and June 2012 rating decisions, respectively, both effective April 20, 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2013.  At the hearing, the Veteran submitted additional evidence.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran's electronic (Virtual VA and Veterans Benefits Management System) claims file has been considered in the decision below.

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected status post patellar fracture, status post surgical repair with residual scar and degenerative changes of the right knee; service connection for a heart disorder; service connection for stroke; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In August 2013, the Veteran requested withdrawal of the appeal of the issues of entitlement to service connection for a right leg disability and for thyroid cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a right leg disability and for thyroid cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received by the Board in August 2013 and at the August 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the issues of entitlement to service connection for a right leg disability and for thyroid cancer.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those two issues, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a right leg disability is dismissed.

The appeal of the issue of entitlement to service connection for thyroid cancer is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

In an August 2013 statement and at the August 2013 Travel Board hearing, the Veteran stated that he was ordered on active duty from February 2002 to September 2002.  The Veteran testified at the hearing that he was on active duty for training as select reserves in 2004.  A review of the claims file shows August 2004 private cardiology records in which the treating physician assessed the Veteran as having severe mitral regurgitation and ruptured chordae of the mitral valve.  The Veteran also testified that he had heart surgery in 2005 in Sacramento, California, and that he had a stroke secondary to his heart condition, but records of the surgery or stroke are not currently associated with the claims file and should be obtained on remand.

The Board notes that service treatment records through 2005 and service personnel records prior to 2002 are associated with the claims file.  The Board also notes that, in the June 2012 supplemental statement of the case, the RO indicated that the Veteran stated that he was last activated just after "9/11" until 2002 and that he denied any other period of service/activation after this time, with retirement in 2010, although he testified at the hearing that his retirement ceremony was in 2008.

Therefore, because they may be incomplete, the Board finds that any service personnel records that are not currently associated with the claims file are relevant to issues on appeal and should be obtained on remand.  Specifically, service personnel records dating since 2002 should be obtained in order to clarify the Veteran's periods of active service, to include any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

Also at the August 2013 hearing, the Veteran indicated that his service-connected right knee pain was worsening.  Therefore, the Board finds it necessary to remand the claim for new VA knee examination in order to assess the current state of his right knee disability.

Additionally, in April 2012, the Veteran claimed entitlement to a TDIU.  He stated that he is unemployable partly because of his service-connected right knee disability.  Although the RO denied entitlement to TDIU in a subsequent November 2013 rating decision, the matter is a component of the appeal for a higher initial rating regarding the service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to TDIU and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

Relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request the Veteran's service personnel records, dating since 2002, from official sources, to include any periods of ACDUTRA and INACDUTRA.  If the requested records are not obtainable, the claims file should be documented as such, and the Veteran should be notified of the inability to obtain the records.

2.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for his right knee disability, heart condition, and stroke, to include treatment records from his 2005 heart surgery.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right knee disability.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claims remaining on appeal readjudicated, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


